           IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                    ASHEVILLE DIVISION
                     1:19 CV 197 MOC WCM

LESLIE E. KLINE, on her own behalf and on            )
behalf of B.A.W. and J.T.W., minors under the        )
age of eighteen and, JEFFERY A. KLINE,               )
on his own behalf,                                   )
                                                     )
                   Plaintiffs,                       )
                                                     )
       vs.                                           )
                                                     )
CLEVELAND COUNTY, a local government                 )
entity; KAREN PRITCHARD, former director             )
of Cleveland County Department of Social             )
Services, in her official and individual capacities; )
KATIE SWANSON, director of Cleveland                 )
County Department of Social Services, in her         )       ORDER
official capacity; TAMARA HARDIN,                    )
Cleveland County Department of Social Services )
Child Protective Services social worker              )
supervisor, in her official and individual           )
capacities; PAM BRIGHT, former Cleveland             )
County Department of Social Services Child           )
Protective Services social worker supervisor,        )
in her official and individual capacities;           )
NICHOLE ALLEN, Cleveland County                      )
Department of Social Services Child Protective )
Services Social Worker, in her official and          )
individual capacities; DEBI REECE, Cleveland         )
County Department of Social Services Child           )
Protective Services social worker, in her official   )
and individual capacities; CHRISTOPHER LEE,          )
Cleveland County Department of Social Services       )
Child Protective Services social worker, in his      )
official and individual capacities; and JOHNNY       )
ANDERSON WHITE, in his individual capacity, )
                                                     )
                   Defendants.                       )
__________________________________________           )

     Case 1:19-cv-00197-MOC-WCM Document 83 Filed 05/08/20 Page 1 of 2
      This matter is before the Court sua sponte for case management

purposes.

      On August 27, 2019, Plaintiffs filed an Amended Complaint. Doc. 17.

      Following a ruling by the District Court on various motions to dismiss,

answers were filed by Defendant Cleveland County and the individual

defendants (in their individual capacities). Docs. 78 & 81. Additionally, the

individual defendants have filed a Motion to Dismiss the claims that are

asserted against them in their official capacities. Doc. 79.

      Considering that the Motion to Dismiss, if granted, would be dispositive

only as to the official capacity claims and not as to the individual capacity

claims, and further considering the original filing date of this matter (June 20,

2019), the undersigned finds that issues should be deemed to have joined so

that discovery may commence. Accord LCvR 16.1(d).

      Accordingly, the parties are directed to conduct an Initial Attorneys’

Conference pursuant to Local Civil Rule 16.1 by May 21, 2020.

      It is so ordered.


                                   Signed: May 7, 2020




    Case 1:19-cv-00197-MOC-WCM Document 83 Filed 05/08/20 Page 2 of 2
